                        `UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE



 UNITED STATES OF AMERICA                         )
                                                  )
 v.                                               )             NO. 2:18-CR-145
                                                  )
 ERIKA I. LAWSON                                  )



                            MEMORANDUM AND ORDER



        This matter is before the court on defendant’s pro se motion for compassionate relief

 pursuant to 18 U.S.C. § 3582(c)(1)(A) [Doc. 57]. In support of her motion, defendant states

 she has been diagnosed with Hepatitis B since arriving at the Bureau of Prisons facility in

 Bruceton Mills, West Virginia. She submitted a request for compassionate relief to the

 Warden, but her request was denied. Id.

        On February 5, 2019, defendant pleaded guilty to conspiracy to distribute 50 grams

 or more of Methamphetamine, in violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(A)

 [Doc. 26]. She was sentenced to 100 months imprisonment followed by five years of

 supervised release [Doc. 42]. She is scheduled for release from the Bureau of Prisons on

 July 3, 2025.

        Defendant moves for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).

 this section allows district courts to consider prisoner motions for sentence reduction upon

 a finding of “extraordinary and compelling reasons.” Such motions cannot be entertained




Case 2:18-cr-00145-PLR-CRW Document 58 Filed 08/21/20 Page 1 of 3 PageID #: 287
 by a district court until “after the defendant has fully exhausted all administrative rights to

 appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the

 lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

 whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

          Here, although defendant submitted a request for compassionate release to the

 Warden that was denied. she has not appealed the denial. Thus, defendant has not complied

 with the requirement that she exhaust her administrative remedies with the BOP. The BOP

 has outlined the administrative appeal process. See Program Statement No. 5050.50,

 Compassionate release/Reduction in Sentence: Procedures for implementation of 18

 U.S.C.         §       3582         and           4205(g)       (Jan.        17,        2019),

 https://www.bop.gov/policy/progstat/5050_050_EN.pdf. The BOP Program Statement

 explains that a prisoner seeking a compassionate release must first file a request with the

 warden asking the BOP to move for compassionate release on the prisoner’s behalf. See

 id. at 3 (citing 28 C.F.R. § 571.61). If that request is denied, the prisoner must appeal the

 denial through the BOP’s Administrative Remedy Procedure. See id. at 15 (citing 28

 C.F.R. § 571.63).

          Even during the COVID-19 pandemic, the exhaustion requirement of §

 3582(c)(1)(A) cannot be summarily disregarded. See United States v. Alam, 2020 WL

 2845694 (6th Cir. Jun. 2, 2020) (“Because this exhaustion requirement serves valuable

 purposes (there is no other way to ensure an orderly processing of applications for early

 release) and because it is mandatory (there is no exception for some compassionate release

 requests over others), we must enforce it”). Consequently, the Court cannot weigh the
                                               2

Case 2:18-cr-00145-PLR-CRW Document 58 Filed 08/21/20 Page 2 of 3 PageID #: 288
 merits of defendant’s motion for compassionate release until the exhaustion requirement

 of § 3582(c)(1)(A) is fully satisfied.

          While it sympathizes with defendant’s concerns, the Court lacks authority to

 consider the present motion. Accordingly, defendant’s motion for compassionate relief

 [Doc. 57] is DENIED without prejudice.

          The Clerk is directed to send a copy of this Memorandum and Order to Erika

 Lawson, #53690-074, S.F.F. Hazelton, P.O. Box 3000, Bruceton Mills, West Virginia

 26525.

          IT IS SO ORDERED.

                                     ____________________________________________
                                     CHIEF UNITED STATES DISTRICT JUDGE




                                            3

Case 2:18-cr-00145-PLR-CRW Document 58 Filed 08/21/20 Page 3 of 3 PageID #: 289
